Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 39 is objected to because of the following informalities:  The claim introduces “signal processor” using the antecedent “the” instead of “a”.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: proximity senor module in claims 1 and 11-16 and 36-39 and output unit in claim 39.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.


Claims 1, 11-15, 36-38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2016/0224816 A1 (hereinafter “Smith”) in view of Jia et al., US 2017/0211973 A1 (hereinafter “Jia”). 
Regarding claim 1, Smith discloses a proximity sensor module (see FIG. 3 and 200 described at [0033]-[0042] generally) comprising: 
a translucent window having an outer surface (see at least FIG. 3 and [0036] describing cover layer 210 at least at [0034] with a top surface 218);
a light emitting element at a side of the translucent window opposite said outer surface (see at least FIG. 3 and light source 208 of the illumination layer 207 described at [0036]); 
an optical radiation sensor at a side of the translucent window opposite said outer surface (see at least FIG. 3 with image sensor array 202 and with filter 204 described at [0033] and [0036]); and 
a signal processor (see at least FIG. 1 and processing system 104 with processor 106 described at [0021]-[0022]), 
wherein the light emitting element is configured to emit optical radiation to be transmitted through the translucent window towards a human finger at a side of the outer surface of the translucent window (see at least FIG. 3 illustrating human finger 216 with contact on the top surface 218 as described at [0034] and [0039]), 
wherein the optical radiation sensor is configured to receive a portion of said optical radiation that is reflected by the human finger towards the optical radiation sensor via the translucent window (see at least FIGS. 3 and 4 with [0041]-[0044]), and is configured to generate a sense signal representative for the received optical radiation (see at least FIGS. 3 and 4 and [0031]-[0032] and [0041]-[0044]), and
wherein the signal processor is coupled to the optical radiation sensor to receive the sense signal (see at least FIG. 1 illustrating connection between the sensor 102 and processing system 104 along with processor 106 as described at least at [0021]-[0022]). 
However, Smith does not explicitly disclose the signal processor is coupled to the sensor to generate in response thereto a proximity signal indicative for a proximity of the human finger with respect to the outer surface as a function of the sense signal.
In the same field of endeavor, Jia discloses the signal processor is coupled to the sensor to generate in response thereto a proximity signal indicative for a proximity of the human finger with respect to the outer surface as a function of the sense signal (see at least FIG. 2 and further describing detection of proximity by the sensor 38 and processed by the processor circuitry 50 at least at [0041]-[0045]).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Smith to incorporate the proximity sensing capability as disclosed by Jia because the references are within the same field of endeavor, namely, touch input devices capable of light detection. The motivation to combine these references would have been to improve light detection structure while enhancing device aesthetics (see Jia at least at [0005]-[0006]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 11, Smith in view of Jia discloses the proximity sensor module according to claim 1 (see above), wherein the optical radiation sensor is configured to provide the sense signal with at least a first and a second signal component indicative for a respective spectral component in the received optical radiation (see at least Jia at FIG. 2 and [0042]-[0045] describing measuring both ambient light and reflected light to determine touch and touch proximity).
 
Regarding claim 12, Smith in view of Jia discloses the proximity sensor module according to claim 11 (see above), wherein the respective spectral components in the received optical radiation are a red spectral component and a green spectral component (see at least Jia at [0043] describing sensing based on various types of optical sensors; it would be obvious to one of ordinary skill in the art to detect the red and green wavelengths of light for the commonly understood benefits of light reflection determination in various lighting environments).

Regarding claim 13, Smith in view of Jia discloses the proximity sensor module according to claim 1 (see above), wherein the signal processor has a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as a function of a magnitude indicated by the sense signal (see at least Jia at [0042]-[0043] describing object proximity detecting based on producing an output corresponding with amount of light reflected).

Regarding claim 14, Smith in view of Jia discloses the proximity sensor module according to claim 1 (see above), wherein the signal processor has a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as a function of a magnitude of a component of the sense signal relative to another component of the sense signal (see at least Jia at [0042]-[0045] describing object proximity detecting based on producing an output corresponding with amount of light reflected noting that ambient light is taken into consideration).

Regarding claim 15, Smith in view of Jia discloses the proximity sensor module according to claim 1 (see above), wherein the signal processor has a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as a function of a change of a magnitude of (a component of) the sense signal in time (see at least Jia at [0042]-[0045] describing object proximity detecting based on producing an output corresponding with amount of light reflected noting that ambient light is taken into consideration over a duration).

Regarding claim 36, Smith in view of Jia discloses the proximity sensor module according to claim 1 (see above), further being configured to indicate with the proximity signal whether or not the outer surface is touched by the human finger (see at least Smith at least at FIG. 3 and 216 described at [0033]-[0036]) .

Regarding claim 37, Smith in view of Jia discloses the proximity sensor module according to claim 1 (see above), further being configured to indicate a pressure exerted by the human finger on the outer surface if the outer surface is touched by the human finger (see at least Jia at [0030] describing force sensitive input).

Regarding claim 38, Smith in view of Jia discloses the proximity sensor according to claim 1 (see above), comprising at least a first proximity estimation component and at least a second proximity estimation component, wherein the first proximity estimation component and the second proximity estimation component are mutually different and are selected from the group consisting of: 
a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as a function of a magnitude indicated by the sense signal (see at least Jia at [0042]-[0043] describing object proximity detecting based on producing an output corresponding with amount of light reflected); 
a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as a function of a magnitude of a component of the sense signal relative to another component of the sense signal (see at least Jia at [0042]-[0045] describing object proximity detecting based on producing an output corresponding with amount of light reflected noting that ambient light is taken into consideration); 
a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as a function of a change of a magnitude of a component of the sense signal in time (condition met, see above); and 
a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as indicated by an amplitude of an AC-component in a frequency range of 50-220 Hz, and wherein the proximity sensor further comprises a combination component that is configured to generate an output signal indicative for an estimation of a proximity, based on output signals from the at least a first proximity estimation component and the at least a second proximity estimation component (condition met, see above).

Regarding claim 48, it is similar in scope to claim 1 above, the difference being claim 48 is directed to a method of sensing (see Smith at FIG. 6); therefore claim 48 is similarly analyzed and rejected as claim 1 above. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2016/0224816 A1 (hereinafter “Smith”) in view of Jia et al., US 2017/0211973 A1 (hereinafter “Jia”) further in view of Yang et al., US 2014/0197317 A1 (hereinafter “Yang”). 

Regarding claim 16, Smith in view of Jia discloses the proximity sensor module according to claim 1 (see above).
However, Smith in view of Jia does not explicitly disclose wherein the signal processor has a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as indicated by an amplitude of an AC-component in a frequency range of 50-220 Hz.
In the same field of endeavor, Yang discloses wherein the signal processor has a proximity estimation component that is configured to provide an output signal indicative for an estimation of a proximity as indicated by an amplitude of an AC-component in a frequency range of 50-220 Hz (see at least [0046] describing using a MEMS light source and further at [0057] for use in detection of the particular frequency).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the light detecting touch input device of Smith in view of Jia to incorporate the MEMS structure and frequency detection as disclosed by Yang because the references are within the same field of endeavor, namely, touch input devices using light sensing. The motivation to combine these references would have been to improve use under various conditions of the device (see Yang at least at [0004]-[0005]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US 2016/0224816 A1 (hereinafter “Smith”) in view of Jia et al., US 2017/0211973 A1 (hereinafter “Jia”) further in view of Han, US 2010/0177060 A1 (hereinafter “Han”).

Regarding claim 39, Smith discloses proximity sensitive display element (see FIG. 3 and 200 described at [0033]-[0042] generally) including: 
a light guide comprising a substrate with a first main side and a second main side mutually opposite to each other and respectively having a first and a second reflective layer with a reflective inner surface facing inside the light guide (see at least FIG. 3 and illumination layer 207 with light guide 206 described at least at [0036], the light guide having a top side and a bottom side as illustrated in FIG. 3), a translucent window being defined at the first main side to allow optical radiation to enter and to leave the light guide, the translucent window having an outer surface (see at least FIG. 3 and [0036] describing cover layer 210 at least at [0034] with a top surface 218); 
a light emitting element accommodated within the light guide (see at least FIG. 3 and light source 208 of the illumination layer 207 described at [0036] describing placement anywhere therein); 
a plurality of mutually different proximity sensors comprising at least an infrared (IR) proximity sensor that is arranged at the second main side of the substrate and that faces the first main side through a semi-transparent patch in the second reflective layer (see at least FIGS. 3 and 4 describing light conditioning layer 204 at least at [0032]-[0033] and [0036] and further at least at [0043] describing optical sensors 230, 232, 234, and 236 therein) at least a further proximity sensor comprising an optical radiation sensor for sensing optical radiation in the visible range that is arranged at a side of the translucent window opposite said outer surface  (see at least FIGS. 3 and 4 describing sensor array 202 at least at [0032]-[0033] and [0036] and further at least at [0043]), which optical radiation sensor is configured to receive a portion of said optical radiation that is reflected by the human finger towards the optical radiation sensor via the translucent window (see at least [0036]. [0039] and [0041]), and which is configured to generate a sense signal representative for the received optical radiation (see at least FIGS. 3 and 4 and [0031]-[0032] and [0041]-[0044]), and wherein the signal processor is coupled to the optical radiation sensor to receive the sense signal (see at least FIG. 1 illustrating connection between the sensor 102 and processing system 104 along with processor 106 as described at least at [0021]-[0022])
However, Smith does not explicitly disclose and to generate in response thereto a proximity signal indicative for a proximity of the human finger with respect to the outer surface as a function of the sense signal as a function of the sense signal, wherein the proximity sensor module further comprises an output unit to generate a resultant proximity signal based on input proximity signals issued by the plurality of mutually different proximity sensors, and wherein the output unit comprises a selection unit and a controller to cause the selection unit to select an input proximity signal from a specific one of the plurality of proximity sensors if an estimated value for that sensor is within a sensitivity range of that proximity sensor.
In the same field of endeavor, Jia discloses the signal processor is coupled to the sensor to generate in response thereto a proximity signal indicative for a proximity of the human finger with respect to the outer surface as a function of the sense signal as a function of the sense signal (see at least FIG. 2 and further describing detection of proximity by the sensor 38 and processed by the processor circuitry 50 at least at [0041]-[0045]), wherein the proximity sensor module further comprises an output unit to generate a resultant proximity signal based on input proximity signals issued by the plurality of mutually different proximity sensors 	(see at least FIG. 2 and [0045]-[0046]) describing control circuitry 50 for processing and outputting signal based on the sensors
However, Smith in view of Jia does not explicitly disclose wherein the output unit comprises a selection unit and a controller to cause the selection unit to select an input proximity signal from a specific one of the plurality of proximity sensors if an estimated value for that sensor is within a sensitivity range of that proximity sensor.
In the same field of endeavor, Han discloses wherein the output unit comprises a selection unit and a controller to cause the selection unit to select an input proximity signal from a specific one of the plurality of proximity sensors if an estimated value for that sensor is within a sensitivity range of that proximity sensor (see at least FIGS. 4C and 5 and [0100]-[0102] describing calibration of the light detection elements 124 to detect a narrow spectral sensitivity profile to reduce the effect of ambient light).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Smith in view of Jia to incorporate the spectral sensitivity calibration as disclosed by Jia because the references are within the same field of endeavor, namely, touch input devices capable of light detection. The motivation to combine these references would have been to improve touch detection while eliminating erroneous input from ambient light (see Han at least at [0100]-[0102]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 40, Smith in view of Jia further in view of Han discloses the proximity sensitive display element according to claim 39 (see above), further being configured to indicate with the proximity signal whether or not the outer surface is touched by the human finger (see at least Smith at least at FIG. 3 and 216 described at [0033]-[0036]).

Regarding claim 41, Smith in view of Jia further in view of Han discloses the proximity sensitive display element according to claim 39 (see above), further being configured to indicate a pressure exerted by the human finger on the outer surface if the outer surface is touched by the human finger (see at least Jia at [0030] describing force sensitive input).

Regarding claim 42, Smith in view of Jia further in view of Han discloses the proximity sensitive display element according to claim 39 (see above), wherein the plurality of mutually different proximity sensors further comprises one or more sensors selected from the group comprising a capacitive sensor, a pressure sensor, a near infrared sensor and a middle infrared sensor.

Regarding claim 43, Smith in view of Jia further in view of Han discloses the proximity sensitive display element according to claim 39 (see above), comprising a sensor array with a plurality of IR-sensors distributed over the second main side facing the first main side through a respective semi-transparent patch, wherein the at least one IR-sensor is one of said IR-sensors (see at least Smith at FIGS. 3 and 4 and further describing IR light produced by the illumination layer 207 and detectable by the sensor array 202 through the collimating layer 204 as described at least at [0037]-[0040]).

Regarding claim 44, Smith in view of Jia further in view of Han discloses the proximity sensitive display element according to claim 39 (see above), wherein the semi-transparent patch is provided as an area wherein said second reflective layer is patterned as a mesh (see at least Jia at FIG. 13 with openings 92 and described at [0060]-[0061]).

Regarding claim 45, Smith in view of Jia further in view of Han discloses the proximity sensitive display element according to 39 (see above), wherein the first reflective layer is arranged between the light guide and an opaque layer (see at least Jia at FIG. 15 and [0061]-[0063], further see at least FIG. 8 and [0039] with 32 and FIG. 14).

Regarding claim 46, Smith in view of Jia further in view of Han discloses the proximity sensitive display element according to claim 45 (see above), wherein the opaque layer has one or more protrusions extending towards the first main side of the light guide (see at least FIG. 8 and [0039] and further at least at FIG. 14).

Regarding claim 47, Smith in view of Jia further in view of Han discloses a proximity sensitive display panel assembly (see at least Jia FIG. 2 and [0037] and display 14) comprising a plurality of proximity sensitive display elements according to claim 39 (See above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623     

	/AMARE MENGISTU/              Supervisory Patent Examiner, Art Unit 2623